                    UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION

                                No. 5:08-CR-363-FL

UNITED STATES OF AMERICA              )
                                      )
            v.                        )      ORDER
                                      )
HAKEEM RASHED WHITE                   )


      Upon motion of the United States, it is hereby ORDERED that Docket Entry

136 in the above-captioned case be sealed by the Clerk.

      It is FURTHER ORDERED that the Clerk provide copies of the filed sealed

documents to the United States Attorney.



                             25th
                   This the ________ day of March 2019.



                                      __________________________________
                                      LOUISE W. FLANAGAN
                                      United States District Judge
